Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-13-00409-CR & No. 13-00410-CR

                                      Roy MARTINEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                        Trial Court No. 12-1530-CR & 13-0756-CR-C
                         Honorable W.C. Kirkendall, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the motions to dismiss are GRANTED
and these appeals are DISMISSED.

       SIGNED October 30, 2013.


                                               _________________________________
                                               Marialyn Barnard, Justice